In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-1874
UNITED STATES OF AMERICA,
                                                  Plaintiﬀ-Appellee,
                                v.

ANTONIO EDWARDS,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 18-CR-00045-1 — Elaine E. Bucklo, Judge.
                    ____________________

  ARGUED FEBRUARY 9, 2022 — DECIDED FEBRUARY 22, 2022
               ____________________

   Before FLAUM, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Antonio Edwards and several ac-
complices robbed three cellphone stores in northeastern Illi-
nois. Each time, the team would enter around 5:30 p.m. wear-
ing hats and hooded sweatshirts, wait until all the customers
had left, announce a robbery, point a gun at an employee,
force the employee to assist them, stuﬀ black garbage bags
with cellphones, and ﬂee through the back door of the store.
2                                                  No. 21-1874

    A grand jury indicted Edwards on multiple counts of
Hobbs Act robbery stemming from each of the three crimes
and brandishing a ﬁrearm in connection with two of the rob-
beries. Edwards pleaded guilty to robbing two stores but
claimed not to be involved in the third robbery. The govern-
ment sought to introduce evidence of the two admitted crimes
to prove Edwards’s identity through a common modus op-
erandi in conducting each of the robberies. The district court
admitted the evidence subject to a limiting instruction. A four-
day trial ensued. After beginning deliberations, the jury sent
a note asking if one of the witnesses identiﬁed Edwards. The
district judge instructed the jury to “please rely on your col-
lective memory of the testimony.” The jury thereafter con-
victed Edwards on the remaining charges.
    On appeal, Edwards contends that the district court erred
by admitting evidence from the other two robberies and that
the court should have provided the jury with a trial transcript
in response to its question. We conclude that the district court
did not abuse its discretion either by admitting the evidence
or instructing the jury to rely on its collective memory. We
therefore aﬃrm.
                        I. Background
A. The Robberies
    Antonio Edwards, along with several others, robbed three
cellphone stores in northeastern Illinois: a T-Mobile store in
Chicago, a Verizon store in Waukegan, and an AT&T store in
Bradley.
   The Chicago Robbery. On March 29, 2017, at 5:30 p.m., Ed-
wards and an unknown accomplice entered a T-Mobile store
in Chicago. They ﬁrst went to the sales counter and asked
No. 21-1874                                                   3

about cellphones and service plans. Shortly after, Andrew
McHaney, another member of the group, came in and locked
the front door. The unknown accomplice pulled a gun out,
cocked it, and pointed it at the store clerk, one of two employ-
ees at the counter. The crew told the two clerks to go to the
back room and open the safe. An employee did so, as
McHaney worked to stuﬀ cellphones into a black garbage
bag. At the same time, Edwards led a clerk to the front of the
store, where he removed the store register with gloved hands.
The crew then tore some of the security equipment oﬀ the
walls and attempted to put the clerks into the closet. While the
two clerks tried to squeeze into the closet, the three robbers
exited through the backdoor.
    The Waukegan Robbery. On April 25, 2017, again at 5:30
p.m., Edwards walked into a Verizon store with a hat and
hooded sweatshirt on. He spoke to one of the owners of the
store, Jorge Acosta, while browsing around. After the last cus-
tomer had left, Anthony Johnson and an unknown accom-
plice entered the store with hoods to cover their heads. Ed-
wards told Johnson to lock the front door. He then pulled out
a gun, cocked it, and pointed it at Jorge, who was working
that day with two sales associates, Diego Acosta and Kayla
McKenzie. Edwards ordered them all to the back of the store.
   The crew made Jorge open the safe, which he did, before
they forced him to his knees with the two employees. The un-
known associate, wearing gloves, put all the cellphones into
two black garbage bags with Johnson’s help. After the crew
was done, they demanded the store’s security recordings,
then ﬂed through the back door into a getaway car.
    The Bradley Robbery. On April 30, 2017, at the now famil-
iar 5:30 p.m. time, Edwards and McHaney entered a AT&T
4                                                 No. 21-1874

store, both wearing a hat and hood. McHaney forced the em-
ployee into the store’s back room with a gun, as Edwards
locked the front door. They demanded the employee’s keys to
the safe. Edwards grabbed the keys, opened the safe, and
loaded the merchandise into two black garbage bags. The two
men then took the employee’s wallet and cellphone, removed
the store’s cash register, and ﬂed through the store’s back
door.
B. Indictment and Trial
    The grand jury indicted Edwards on conspiracy to ob-
struct, delay or aﬀect commerce by robbery, 18 U.S.C.
§ 1951(a); Hobbs Act robbery for the Chicago T-Mobile, Brad-
ley AT&T, and Waukegan Verizon stores, id.; and brandishing
a ﬁrearm during the Bradley and Waukegan robberies, id.
§ 924(c)(1)(A). Edwards pleaded guilty to conspiracy and two
of the Hobbs Act robberies—the Chicago robbery and the
Bradley robbery. He maintained his innocence, nonetheless,
on the three remaining charges—brandishing a ﬁrearm dur-
ing the Bradley robbery, the Hobbs Act robbery for the
Waukegan Verizon store, and brandishing a ﬁrearm during
the Waukegan robbery.
    After learning on the eve of trial that Edwards intended to
plead guilty to the conspiracy charge, the government ﬁled a
motion in limine to introduce evidence of the Chicago and
Bradley robberies to establish Edwards’s modus operandi
and identity as a participant in the Waukegan Robbery. The
government noted that it further intended to introduce this
evidence as direct evidence that Edwards brandished a
weapon in connection to the Bradley robbery. Edwards ob-
jected to the modus operandi evidence under Federal Rule of
Evidence 404(b), contending that the government’s theory
No. 21-1874                                                    5

relied on impermissible propensity reasoning. The district
court admitted the evidence and gave the jury a limiting in-
struction regarding it.
    The trial lasted four days. The government presented sur-
veillance video from each robbery; testimony from James
Bates, a cooperating defendant who drove the getaway car;
testimony from FBI Special Agent Dustin Gourley about Ed-
ward’s guilty plea for the Bradley robbery; eyewitness testi-
mony from employees who identiﬁed Edwards at the Chicago
T-Mobile store and Bradley AT&T store; testimony from the
owner and employees of the Waukegan Verizon Store, includ-
ing from Diego Acosta; testimony about the evidence recov-
ered from the getaway car, including 70 cellphones and two
LG watches in large black trash bags; call logs and contact lists
from Bates’s phone for the robberies, connecting him with Ed-
wards and McHaney on the dates of the Waukegan and Brad-
ley robberies; and cell-site information about Edwards’s
phone, which showed that he was in the area of all three rob-
beries.
    At the close of trial, the district court instructed the jury
that “transcripts of trial testimony are not available to you.
You must rely on your collective memory of the testimony.”
During deliberations, the jury sent a note asking if Diego iden-
tiﬁed Edwards at the Waukegan store. Edwards proposed
sending a rough transcript of Diego’s trial testimony, but the
district court denied the request. Instead, the court instructed
the jury to “please rely on your collective memory of the tes-
timony.” The jury found Edwards guilty of the remaining
three charges, and the district court sentenced him to 224
months of imprisonment.
6                                                    No. 21-1874

                         II. Discussion
A. Rule 404(b) Evidence
    Edwards ﬁrst argues that the district court erred by admit-
ting evidence of the Bradley and Chicago robberies to show
identity through a modus operandi for committing the
Waukegan robbery. We review Rule 404(b) decisions for
abuse of discretion and defer to the district court’s determina-
tion “unless no reasonable person could adopt its view.”
United States v. Buncich, 926 F.3d 361, 367 (7th Cir. 2019) (quot-
ing United States v. Norweathers, 895 F.3d 485, 490 (7th Cir.
2018)).
    As a preliminary matter, evidence of the Bradley robbery
was admissible as direct evidence of the § 924(c)(1)(A) oﬀense.
Rule 404(b) simply “does not apply to direct evidence of the
crime charged.” United States v. Bowling, 952 F.3d 861, 869 (7th
Cir. 2020) (quoting United States v. Ferrell, 816 F.3d 433, 443
(7th Cir. 2015)). Section 924(c)(1)(A) criminalizes the brandish-
ing of a ﬁrearm during a crime of violence. The government
had to prove that Edwards committed the underlying predi-
cate oﬀense—the Bradley robbery—to successfully convict
him of brandishing a ﬁrearm during the oﬀense. United States
v. Morrow, 5 F.4th 808, 815 (7th Cir. 2021). The Bradley robbery
evidence then directly related to the government’s case and
thus was admissible. See United States v. Miller, 959 F.2d 1535,
1538–39 (11th Cir. 1992) (en banc) (acknowledging that evi-
dence could be admitted both as direct evidence and as evi-
dence to mark “the handiwork of the accused”); United States
v. Boone, 951 F.2d 1526, 1540 (9th Cir. 1991) (holding that the
disputed evidence was both direct evidence and evidence of
a modus operandi and determining that because “the jury
was already evaluating evidence of similar acts, the district
No. 21-1874                                                    7

[court] did not abuse its discretion in determining that the [ev-
idence’s] probative value outweighed its prejudicial eﬀects”).
    Rule 404(b)(1) prohibits using evidence of other acts to
show that a defendant had a propensity to commit a crime.
United States v. Morgan, 929 F.3d 411, 427 (7th Cir. 2019) (“[A]
court may not allow in evidence of prior acts to show that the
defendant is ‘the kind of person who would do such a
thing.’”). Rule 404(b)(2) provides, however, that the evidence
may be admitted “for another purpose, such as proving”
identity or a modus operandi. United States v. Brewer, 915 F.3d
408, 415 (2019). United States v. Gomez sets out the relevant
procedure. 763 F.3d 845 (7th Cir. 2014) (en banc); see also
United States v. Thomas, 897 F.3d 807, 813 (7th Cir. 2018). Once
a party objects to the admission of other-act evidence, the pro-
ponent must “ﬁrst establish that the other act is relevant to a
speciﬁc purpose other than the person’s character or propen-
sity to behave in a certain way.” Gomez, 763 F.3d at 860. In
other words, the non-propensity relevance must be shown
“through a chain of reasoning that does not rely on the for-
bidden inference that the person has a certain character and
acted in accordance with that character on the occasion
charged.” Id. Second, if the proponent successfully establishes
that the evidence relates to a purpose other than impermissi-
ble propensity reasoning, the district court must evaluate un-
der Rule 403 “whether the probative value of the other-act ev-
idence is substantially outweighed by the risk of unfair preju-
dice.” Id.
   The government oﬀered evidence from the Chicago and
Bradley robberies for the non-propensity purpose of proving
identity through a modus operandi common to all three rob-
beries. Other-act evidence is admissible to show a modus
8                                                  No. 21-1874

operandi when it establishes a unique pattern or signature
linking the other conduct to the alleged oﬀense. See, e.g.,
Brewer, 915 F.3d at 415 (concluding that the government sup-
plied persuasive “propensity-free reasoning” because the
robbers lingered around banks entirely clothed and used a
speciﬁc stick and cash-demand note); United States v. Price,
516 F.3d 597, 603–04 (7th Cir. 2008) (noting that the robbers
used “speciﬁc techniques” by robbing the bank during the
early weekday, forcing the bank employees to disarm secu-
rity, using guns to muscle their way in, and targeting banks
in close geographic proximity); United States v. Smith, 103 F.3d
600, 603 (7th Cir. 1996) (determining that numerous common-
alities created a distinctive pattern based on the age, build,
and race of the robbers; that the robbers employed a driver;
the brandishing of knives; moving behind the bank counter to
directly demand the money; targeting smaller banks; and the
close proximity in time together); see also 2 Jack B. Weinstein
& Margaret A. Berger, Weinstein’s Federal Evidence § 404.22
(Mark S. Brodin, ed., Matthew Bender 2d ed. 2022) (“Admis-
sion of other-crimes evidence on the ‘signature’ theory rests
on the belief that the acts of criminals fall into detailed pat-
terns that serve as ‘prints’ of their crimes.”).
   The three robberies shared suﬃcient commonalities to in-
dicate a modus operandi. All occurred around 5:30 p.m. in
northeastern Illinois during a two-month period. See Smith,
103 F.3d at 603 (one-month interval); United States v. Stenger,
605 F.3d 492, 499 (8th Cir. 2010) (two-month interval). Either
two or three people were seen robbing the store itself. Each
oﬀender wore a hat, hood, or some combination to conceal his
identity, along with gloves and shirt sleeves to cover up ﬁn-
gerprints. See Brewer, 915 F.3d at 415 (noting that the robbers
wore the same type of clothes for each act). One person spoke
No. 21-1874                                                   9

with an employee before beginning the robbery. The crew en-
sured that all the customers had left the store before someone
took out a gun to announce the robbery, cocked the weapon,
and pointed it at an employee, while another locked the front
door. They then led the employees to the back of the store,
made someone open the safe, stuﬀed all the cellphones into
black plastic garbage bags, attempted to cover up any evi-
dence, sometimes by demanding the surveillance footage,
and escaped through a back door toward their getaway car.
See Price, 516 F.3d at 603 (crediting commonalities for each
robbery when “the robber(s) forced the bank employee(s) at
gunpoint to enter the bank, turn oﬀ the alarm, access the
vault, and hit the ground before the robbers made their es-
capes”).
    While some of these characteristics may be generic to any
robbery, together they establish a distinct signature for how
Edwards and his team carried out these acts. See United States
v. Carlton, 534 F.3d 97, 102 (2d Cir. 2008) (“While any of the
similarities between the prior bank robberies and the charged
crime—such as location, the takeover style of the robberies, or
use of a getaway car—when viewed in isolation may not have
established a modus operandi, taken together they establish the
existence of a pattern.”); United States v. Mack, 258 F.3d 548,
554 (6th Cir. 2001) (“[S]tandard conduct, although not partic-
ularly unusual by itself, may, in combination, present an un-
usual and distinctive pattern constituting a ‘signature.’”). Nor
do occasional dissimilarities undermine the collective com-
monalities. “Our cases … have considered modus operandi to
mean a ‘distinctive’—not identical—‘method of operation.’”
Brewer, 915 F.3d at 415–16 (quoting United States v. Carson, 870
F.3d 584, 599 (7th Cir. 2017)).
10                                                        No. 21-1874

   The district court also properly assessed under Rule 403
whether the probative value of the evidence was substantially
outweighed by unfair prejudice. Gomez, 763 F.3d at 857. Ed-
wards put his identity at issue during the trial, claiming to be
involved only in the Bradley and Chicago robberies, not the
Waukegan one. Thus, evidence showing that Edwards com-
mitted the Waukegan robbery was highly probative. See
Brewer, 915 F.3d at 416 (holding that “other-act evidence was
probative of [the defendant’s] identity”; United States v. Clark,
774 F.3d 1108, 1116 (7th Cir. 2014) (holding that because the
defendant “put his identity at issue … we do not ﬁnd that the
prejudicial value substantially outweighed the probative
value of [the] evidence”). And Edwards was not unfairly prej-
udiced by its admission. The facts from each robbery closely
resembled each other, reducing the risk that the evidence
would be inﬂammatory. Further, as explained, the govern-
ment introduced evidence from the Bradley robbery as direct
evidence to convict Edwards under § 924(c)(1)(A). 1
    Moreover, the district court provided a limiting instruc-
tion that mitigated any potential unfair prejudice. It in-
structed the jury to consider the evidence from the Chicago
and Bradley robberies only if those robberies were “speciﬁc
enough that they [showed] a distinct method of operation that
[identiﬁed] the defendant as a participant in the … charged
robbery,” and not for any other purpose. The jury could not
“assume that because the defendant committed the [other
robberies]” that he was “more likely to have committed the


     1Edwards conceded at oral argument that “the Bradley evidence was
coming in under any scenario because it was an element of the brandish-
ing a ﬁrearm” and that it was “not improperly prejudicial to [Edwards].”
No. 21-1874                                                     11

[Waukegan robbery] and other crimes charged in the indict-
ment.” See Committee on Federal Criminal Jury Instructions
of the Seventh Circuit, The William J. Bauer Pattern Criminal
Jury Instructions of the Seventh Circuit § 3.11 (2020 ed.). Limit-
ing instructions are presumed “eﬀective in reducing or elimi-
nating unfair prejudice,” and Edwards has not overcome this
presumption. United States v. Vargas, 552 F.3d 550, 557 (7th Cir.
2008); see also Brewer, 915 F.3d at 416; Gomez, 763 F.3d at 860;
Smith, 103 F.3d at 604. The jury instruction here, modeled on
the pattern jury instruction, laid out the necessary non-pro-
pensity reason and advised the jury not to draw an impermis-
sible bad-character inference. Therefore, we have little trouble
concluding that the district court did not abuse its discretion
by admitting evidence from the Chicago and Bradley rob-
beries.
B. Response to Jury Question
    Next, Edwards asserts that the jury should have been pro-
vided a transcript in response to its question about Diego’s
testimony. We review a district court’s response to a jury
question for abuse of discretion. United States v. Benabe, 654
F.3d 753, 778 (7th Cir. 2011).
    A district court has wide discretion in responding to a
jury’s question. See, e.g., United States v. Durham, 645 F.3d 883,
893 (7th Cir. 2011); United States v. Mealy, 851 F.2d 890, 901–02
(7th Cir. 1988). Having presided over the trial, the district
court is in the best position to respond to notes from the jury.
Similarly, whether to provide a transcript of a witness’s testi-
mony is a decision “well within the trial court’s discretion.”
United States v. White, 582 F.3d 787, 805 (7th Cir. 2009); see also
United States v. Howard, 80 F.3d 1194, 1202 (7th Cir. 1996).
12                                                    No. 21-1874

    The jury asked a yes-or-no question: “During the trial, did
Diego identify Antonio Edwards at the Waukegan Verizon
store?” The judge responded, “In answer to your question,
please rely on your collective memory of the testimony.” The
district court did not abuse its discretion instructing the jurors
to rely on their collective memory of the testimony, White, 582
F.3d at 805; Pattern Criminal Jury Instructions of the Seventh Cir-
cuit § 7.01 (2020 ed.), and by denying Edwards’s request to
provide a transcript, Howard, 80 F.3d at 1202. Yes-or-no ques-
tions are challenging for a district court to answer because a
one-word response “often fails to accurately recount the ac-
companying circumstances” and “give[s] an unfair advantage
to the defendant by highlighting and focusing on the testi-
mony of a single witness rather than the testimony of all the
other witnesses to the event in question.” United States v. Ad-
cox, 19 F.3d 290, 294 (7th Cir. 1994). Telling the jurors to rely
on their collective memory avoids the need to provide addi-
tional context and the risk of any unfair beneﬁt. Furthermore,
the trial lasted only four days. Diego’s testimony should have
been fresh in the jurors’ minds. The jurors were permitted to
take notes during the trial. See United States v. Davis, 93 F.
App’x 924, 926 (7th Cir. 2004) (concluding that the district
court did not abuse its discretion by refusing a jury’s request
for a transcript, in part, because of “the ability of jurors to take
notes”). And only a “rough” unoﬃcial transcript of the testi-
mony was available rather than a ﬁnalized certiﬁed transcript;
a rough transcript is not certiﬁed as accurate. The district
court’s response was well within its sound discretion.
                         III. Conclusion
     For these reasons, we aﬃrm the conviction.